DETAILED ACTION
Status of Claims: Claims 1, 4, 11, 14, 17, 23, 26, 29, 36, 39, 42, and 48 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 11, 14, 17, 23, 26, 29, 36, 39, 42, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20190141681 A1) in view of Nam et al. (US 20170257860 A1).
Regarding claim 1, Wang et al. disclose a method for determining a subframe type, the method comprising: detecting an indicator for determining a subframe type in a preset resource (fig. 13; detecting DCI in CSS in a subframe); and determining a subframe type according to a detection result (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); wherein the detecting an indicator for determining a subframe type in a preset resource comprises: mode 1 or mode 2; mode 1: detecting, in a preset resource, a downlink control channel for scheduling a downlink transmission, or a downlink control channel indicating a downlink Semi-Persistent Scheduling (SPS) resource release; and/or detecting a downlink control channel for scheduling uplink transmission in a preset resource (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; subframe is for downlink and/or uplink transmission); mode 2: receiving (paragraph [0113]; DCI transmitted in the subframe carriers common information for one slot or one subframe; and also carries UE-specific information (paragraph [0041])); wherein in a condition that the mode 2 is performed, the determining the subframe type according to the detection result comprises: determining a special subframe or a preset subframe in a preset period according to the UE-specific information (paragraphs [0042] [0060]; the first type of DCI is UE-specific and used to schedule the 1st allocation shortened TTIs of the subframe. It also recites that when a UE detects a DCI, it can determine whether it is the first type of DCI (UE-specific information) or the second type of DCI, and thus determine the subframe is a normal subframe or a subframe with shortened TTIs. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes). However, Wang et al. may not explicitly suggest wherein the preset resource is a set of subframes notified in configuration signaling; wherein in a condition that the mode 1 is performed, the determining the subframe type according to the detection result through at least one of following schemes: scheme 1: when the downlink control channel is detected, determining subframe types of N2 subframes starting with the subframe scheduled by the downlink control channel according to notification information carried in the downlink control channel, wherein N2 is a positive integer, scheme 2: when the downlink control channel for scheduling uplink transmission is detected, determining a subframe type of a subframe scheduled by the downlink control channel as an uplink subframe or a special subframe or a preset subframe, or determining a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel as a Nam et al. from the same or similar field of endeavor suggest wherein the preset resource is a set of subframes notified in configuration signaling (paragraph [0201]; a DCI (PDCCH) transmitted in DL ctrl region 610 in subframe n. Nam further suggests subframe types of candidate set of subframes (BBSFs) are indicated to the UE by DL control signaling in DL ctrl 610 or a set of subframe indices is configured for the UE via the signaling in DL ctrl 610 (paragraphs [0132] [0135]). Also, control resource set (for DCI) is transmitting using signaling transmitted to the UE (paragraph [0064])); wherein in a condition that the mode 1 is performed, the determining the subframe type according to the detection result through at least one of following schemes: scheme 1: when the downlink control channel is detected, determining subframe types of N2 subframes starting with the subframe scheduled by the downlink control channel according to notification information carried in the downlink control channel, wherein N2 is a positive integer, scheme 2: when the  (paragraphs [0201] [0172] or [0210] [0152] and fig. 17; UE may decode a DCI (PDCCH) transmitted subframe n which indicates subframe types of subframe n through n+k. A DCI (PDCCH) transmitted in DL ctrl region 610 in subframe n may indicate subframe types of subsequent subframes (n+k), e.g., SF n through n+k; in the example embodiment related to FIG. 17, k=3. this DCI is configured to be decoded by a group of UEs. the subframe type indication is included in a DCI (PDCCH) transmitted (in subframe n) for DL assignment). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Wang et al.’s 
Regarding claim 4, Wang et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or the notification information notifies one of a plurality of preconfigured or predefined combinations of subframe types, wherein each of the combinations of subframe types comprises particular subframe type of respective ones of a plurality of subframes (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD) and/or wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD). 
Regarding claim 11, Wang et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified by configuration signaling (paragraph [0060]; Subframe contains DwPTS, guard band, and UpPTS configurable by RRC. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD) and/or and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 14, Wang et al. disclose a method for notifying a subframe type, the method comprising: determining a preset resource for transmitting an indicator, wherein the indicator is applied to indicate a UE to determine a subframe type (fig. 12 and paragraph [0062]; forming DCI for indicating a type of subframes (shortened TTI or normal subframes)) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI in the subframe); and transmitting the indicator over the preset resource (fig. 12; transmitting the DCI in CSS in a subframe) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); wherein the transmitting the indicator over the preset resource comprises: mode 1 or mode 2; mode 1: transmitting a downlink control channel for scheduling downlink transmission, or a downlink control channel indicating a downlink SPS resource to be released, over the preset resource; and/or transmitting a downlink control channel for scheduling uplink transmission, over the preset resource (fig. 12 and paragraph [0062]; forming DCI for indicating a type of subframes (shortened TTI or normal subframes)) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI in the subframe) (paragraph [0060]; subframe is for downlink and/or uplink transmission); mode 2: transmitting the indicator in UE-specific information over the preset resource; wherein the indicator indicates a special subframe or a preset subframe in a preset period (paragraph [0113]; DCI transmitted in the subframe carriers common information for one slot or one subframe; and also carries UE-specific information (paragraph [0041])) (paragraphs [0042] [0060]; the first type of DCI is UE-specific and used to schedule the 1st allocation shortened TTIs of the subframe. It also recites that when a UE detects a DCI, it can determine whether it is the first type of DCI (UE-specific information) or the second type of DCI, and thus determine the subframe is a normal subframe or a subframe with shortened TTIs. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes). However, Wang et al. may not explicitly suggest wherein the preset resource is a set of subframes notified in configuration signaling; wherein in a condition that the mode 1 is performed, the transmitting the indicator over the preset resource through at least one of following schemes: scheme 1: the downlink control channel carries notification information for indicating the UE to determine a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel, wherein N2 is positive integer; or scheme 2: and/or transmitting the downlink control channel for scheduling uplink transmission, over the preset resource to indicate the UE to determine a subframe type of a subframe scheduled by the downlink control channel as an uplink subframe or a special subframe or a preset subframe, or determine a subframe type of subframes starting with the subframe, scheduled by the downlink control channel as a uplink subframe or a special subframe or a preset subframe, wherein N2 is a positive integer. Nam et al. from the same or similar field of endeavor suggest wherein the preset resource is a set of subframes notified in configuration signaling (paragraph [0201]; a DCI (PDCCH) transmitted in DL ctrl region 610 in subframe n. Nam further suggests subframe types of candidate set of subframes (BBSFs) are indicated to the UE by DL control signaling in DL ctrl 610 or a set of subframe indices is configured for the UE via the signaling in DL ctrl 610 (paragraphs [0132] [0135]). Also, control resource set (for DCI) is transmitting using signaling transmitted to the UE (paragraph [0064])); wherein in a condition that the mode 1 is performed, the transmitting the indicator over the preset resource through at least one of following schemes: scheme 1: the downlink control channel carries notification information for  (paragraphs [0201] [0172] or [0210] [0152] and fig. 17; UE may decode a DCI (PDCCH) transmitted subframe n which indicates subframe types of subframe n through n+k. A DCI (PDCCH) transmitted in DL ctrl region 610 in subframe n may indicate subframe types of subsequent subframes (n+k), e.g., SF n through n+k; in the example embodiment related to FIG. 17, k=3. this DCI is configured to be decoded by a group of UEs. the subframe type indication is included in a DCI (PDCCH) transmitted (in subframe n) for DL assignment). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Wang et al.’s method/system where the preset resource is a set of subframes notified in configuration signaling and the step of transmitting the indicator over the preset resource through at least one of the schemes. The motivation would have been to provide flexibility in enabling dynamic signaling for indicating subframe types to support various applications/services (paragraphs [0002-0004]). 
Regarding claim 17, Wang et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or the notification information notifies one of a plurality of preconfigured or predefined combination of subframes, wherein each of the combinations of subframes comprises particular subframe type of respective ones of a plurality of subframes (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD) and/or wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 23, Wang et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified in configuration signaling (paragraph [0060]; Subframe contains DwPTS, guard band, and UpPTS configurable by RRC. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); and/or and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD). 
Regarding claim 26, Wang et al. disclose an apparatus for determining a subframe type, the apparatus comprising: a processor and a memory, wherein the processor is configured to read and execute a program in the memory: to detect an indicator for determining a subframe type in a preset resource (fig. 13; detecting DCI in CSS in a subframe); and to determine a subframe type according to a detection result, wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe, and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); performing mode 1 or mode 2: the mode 1: detecting in the preset resource a downlink control channel for scheduling a downlink transmission, or a downlink control channel indicating a downlink SPS resource release; and/or detecting a downlink control channel for scheduling a uplink transmission in a preset resource (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; subframe is for downlink and/or uplink transmission); mode 2: receiving UE-specific information in the preset resource (paragraph [0113]; DCI transmitted in the subframe carriers common information for one slot or one subframe; and also carries UE-specific information (paragraph [0041])); wherein in a condition that the mode 2 is performed, the determining the subframe type according to the detection result comprises: determining a special subframe or a preset subframe in a preset period according to the UE-specific information (paragraphs [0042] [0060]; the first type of DCI is UE-specific and used to schedule the 1st allocation shortened TTIs of the subframe. It also recites that when a UE detects a DCI, it can determine whether it is the first type of DCI (UE-specific information) or the second type of DCI, and thus determine the subframe is a normal subframe or a subframe with shortened TTIs. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes). However, Wang et al. may not explicitly suggest wherein the preset resource is a set of subframes notified in configuration signaling; wherein in a condition that the mode 1 is performed, the determining the subframe type according to the detection result through at least one of following schemes: scheme 1: when the downlink control channel is detected, determining subframe types of N2 subframes starting with the subframe scheduled by the downlink control channel according to notification information carried in the downlink control channel, wherein N2 is a positive integer, scheme 2: when the downlink control channel for scheduling uplink transmission is detected, determining a subframe type of a subframe scheduled by the downlink control channel as an uplink subframe or a special subframe or a preset subframe, or determining a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel as a uplink subframe or a special subframe or a preset subframe, wherein N2 is a positive integer; or scheme 3: when the downlink control channel is not detected in the current subframe, assuming that a subframe type of the current subframe, or a subframe type of N1 subframes starting with the current subframe, or a subframe type of N1 subframes succeeding to the current subframe, or a subframe type of a subframe scheduled by a downlink control channel transmitted in the current subframe, or a subframe type of N2 subframes stating with the subframe scheduled by a downlink control channel transmitted in the current subframe as a predefined or preconfigured subframe type, or as a subframe type determined according to a Time Division Duplex (TDD) uplink-downlink configuration of a UE, or is same as that of a subframe preceding to the current subframe. Nam et al. from the same or similar field of endeavor suggest wherein the preset resource is a set of (paragraph [0201]; a DCI (PDCCH) transmitted in DL ctrl region 610 in subframe n. Nam further suggests subframe types of candidate set of subframes (BBSFs) are indicated to the UE by DL control signaling in DL ctrl 610 or a set of subframe indices is configured for the UE via the signaling in DL ctrl 610 (paragraphs [0132] [0135]). Also, control resource set (for DCI) is transmitting using signaling transmitted to the UE (paragraph [0064])); wherein in a condition that the mode 1 is performed, the determining the subframe type according to the detection result through at least one of following schemes: scheme 1: when the downlink control channel is detected, determining subframe types of N2 subframes starting with the subframe scheduled by the downlink control channel according to notification information carried in the downlink control channel, wherein N2 is a positive integer, scheme 2: when the downlink control channel for scheduling uplink transmission is detected, determining a subframe type of a subframe scheduled by the downlink control channel as an uplink subframe or a special subframe or a preset subframe, or determining a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel as a uplink subframe or a special subframe or a preset subframe, wherein N2 is a positive integer; or scheme 3: when the downlink control channel is not detected in the current subframe, assuming that a subframe type of the current subframe, or a subframe type of N1 subframes starting with the current subframe, or a subframe type of N1 subframes succeeding to the current subframe, or a subframe type of a subframe scheduled by a downlink control channel transmitted in the current subframe, or a subframe type of N2 subframes stating with the subframe scheduled by a downlink control channel  (paragraphs [0201] [0172] or [0210] [0152] and fig. 17; UE may decode a DCI (PDCCH) transmitted subframe n which indicates subframe types of subframe n through n+k. A DCI (PDCCH) transmitted in DL ctrl region 610 in subframe n may indicate subframe types of subsequent subframes (n+k), e.g., SF n through n+k; in the example embodiment related to FIG. 17, k=3. this DCI is configured to be decoded by a group of UEs. the subframe type indication is included in a DCI (PDCCH) transmitted (in subframe n) for DL assignment). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Wang et al.’s method/system where the preset resource is a set of subframes notified in configuration signaling and the step of determining the subframe type according to the detection result through at least one of the schemes. The motivation would have been to provide flexibility in enabling dynamic signaling for indicating subframe types to support various applications/services (paragraphs [0002-0004]).
Regarding claim 29, Wang et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or the notification information notifies one of a plurality of preconfigured or predefined combination of subframe types, wherein each of the combinations of subframe types comprises particular subframe type of respective ones of a plurality of subframes (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); and/or wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a preset subframe (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 36, Wang et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified by configuration signaling (paragraph [0060]; Subframe contains DwPTS, guard band, and UpPTS configurable by RRC. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); and/or and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 39, Wang et al. disclose an apparatus for notifying a subframe type, the apparatus comprising: a processor and a memory, wherein the processor is configured to read and execute a program in the memory: to determine a preset resource for transmitting an indicator, wherein the indicator is applied to indicate a UE to determine a subframe type (fig. 12 and paragraph [0062]; forming DCI for indicating a type of subframes (shortened TTI or normal subframes)) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI in the subframe); and to transmit the indicator over the preset resource (fig. 12; transmitting the DCI in CSS in a subframe) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); wherein the transmitting the indicator over the preset resource comprises: mode 1 or mode 2; mode 1: transmitting a downlink control channel for scheduling downlink transmission, or a downlink control channel indicating a downlink SPS resource to be released, over the preset resource; and/or transmitting a downlink control channel for scheduling uplink transmission, over the preset resource (fig. 12 and paragraph [0062]; forming DCI for indicating a type of subframes (shortened TTI or normal subframes)) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI in the subframe) (paragraph [0060]; subframe is for downlink and/or uplink transmission); mode 2: transmitting the indicator in UE-specific information over the preset resource; wherein the indicator indicates a special subframe or a preset subframe in a preset period (paragraph [0113]; DCI transmitted in the subframe carriers common information for one slot or one subframe; and also carries UE-specific information (paragraph [0041])) (paragraphs [0042] [0060]; the first type of DCI is UE-specific and used to schedule the 1st allocation shortened TTIs of the subframe. It also recites that when a UE detects a DCI, it can determine whether it is the first type of DCI (UE-specific information) or the second type of DCI, and thus determine the subframe is a normal subframe or a subframe with shortened TTIs. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes). However, Wang et al. may not explicitly suggest wherein the preset resource is a set of subframes notified in configuration signaling; wherein in a condition that the mode 1 is performed, the transmitting the indicator over the preset resource through at least one of following schemes: scheme 1: the downlink control channel carries notification information for indicating the UE to determine a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel, wherein N2 is positive integer; or scheme 2: and/or transmitting the downlink control channel for scheduling uplink transmission, over the preset resource to indicate the UE to determine a subframe type of a subframe Nam et al. from the same or similar field of endeavor suggest wherein the preset resource is a set of subframes notified in configuration signaling (paragraph [0201]; a DCI (PDCCH) transmitted in DL ctrl region 610 in subframe n. Nam further suggests subframe types of candidate set of subframes (BBSFs) are indicated to the UE by DL control signaling in DL ctrl 610 or a set of subframe indices is configured for the UE via the signaling in DL ctrl 610 (paragraphs [0132] [0135]). Also, control resource set (for DCI) is transmitting using signaling transmitted to the UE (paragraph [0064])); wherein in a condition that the mode 1 is performed, the transmitting the indicator over the preset resource through at least one of following schemes: scheme 1: the downlink control channel carries notification information for indicating the UE to determine a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel, wherein N2 is positive integer; or scheme 2: and/or transmitting the downlink control channel for scheduling uplink transmission, over the preset resource to indicate the UE to determine a subframe type of a subframe scheduled by the downlink control channel as an uplink subframe or a special subframe or a preset subframe, or determine a subframe type of subframes starting with the subframe, scheduled by the downlink control channel as a uplink subframe or a special subframe or a preset subframe, wherein N2 is a positive integer (paragraphs [0201] [0172] or [0210] [0152] and fig. 17; UE may decode a DCI (PDCCH) transmitted subframe n which indicates subframe types of subframe n through n+k. A DCI (PDCCH) transmitted in DL ctrl region 610 in subframe n may indicate subframe types of subsequent subframes (n+k), e.g., SF n through n+k; in the example embodiment related to FIG. 17, k=3. this DCI is configured to be decoded by a group of UEs. the subframe type indication is included in a DCI (PDCCH) transmitted (in subframe n) for DL assignment). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Wang et al.’s method/system where the preset resource is a set of subframes notified in configuration signaling and the step of transmitting the indicator over the preset resource through at least one of the schemes. The motivation would have been to provide flexibility in enabling dynamic signaling for indicating subframe types to support various applications/services (paragraphs [0002-0004]).
Regarding claim 42, Wang et al. further suggest wherein the notification information notifies one of a plurality of preconfigured or predefined subframe types, or the notification information notifies one of a plurality of preconfigured or predefined combination of subframes, wherein each of the combinations of subframes comprises particular subframe type of respective ones of a plurality of subframes (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD); and/or wherein the subframe type comprises at least one of a downlink subframe, an uplink subframe, a special subframe, or a (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Regarding claim 48, Wang et al. further suggest wherein a downlink transmission component, an uplink transmission component, and a guard period component comprised in the special subframe or the preset subframe are predefined, or notified in configuration signaling (paragraph [0060]; Subframe contains DwPTS, guard band, and UpPTS configurable by RRC. The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD) and/or and the preset subframe is a subframe comprising at least uplink transmission resources and downlink transmission resources (fig. 13 and paragraph [0062]; determining a type of subframes (shortened TTI or normal TTI) based on the detected DCI) (paragraph [0042]; determining whether the subframe is normal subframe or subframe with shortened TTIs based on the detected DCI) (paragraph [0060]; determining shortened TTI subframes in the radio frame based on the detected DCI (signaling). The determined shortened TTI subframe can be configured as MBSFN subframes and/or uplink subframes and/or special subframes according to FDD or TDD).
Response to Remarks/Arguments
Applicant's remarks/arguments filed on 12/13/2021 regarding Wang and Nam references have been fully considered but they are not persuasive. 
On pages 13-15 of the Applicant’s remarks, Applicant submits that Wang does not teach or suggest the features of mode 2 as recited in the independent claims. Referring to paragraph [0041], Wang merely discloses "[t]wo-level DCI concept for a subframe with shortened TTIs ... the concept means that two types of DCI (referred to as slow DCI and fast DCI) can be transmitted in the same subframe with shortened TTls. The slow DCI can carry some common information for one slot or one subframe (UE-specific or cell-specific), and can only be transmitted once or twice in one subframe. It can have relatively larger size." Additionally, paragraphs [0111]-[0114] of Wang discuss that the premise of sending slow DCI and fast DCI to the UE is to know which subframe is the shortened TTI subframe. As discussed in paragraphs [0041] and [0113], =Wang at best indicates that the slow DCI carries common information, the fast DCI carries information specific to the target shortened TTI, and the common information carried in the slow DCI is not used to indicate that the type of shortened TTI is shortened TTI. In particular, the subframe position of the shortened TTI subframe (e.g.., the subframe type) of Wang is merely determined by the previously determined type of DCI. For instance the DCI can be transmitted to make an indication in order for the UE to know which subframe in the radio frame is a shortened TTI subframe. (See Wang, paragraph [0060].) As readily understood by a person of ordinary skill in the art, 
In response, the Examiner respectfully disagrees with the Applicant’s assertion that Wang does not teach or suggest the features of mode 2 “receiving UE-specific information in the preset resource; wherein in a condition that the mode 2 is performed, the determining the subframe type according to the detection result comprises: determining a special subframe or a preset subframe in a preset period according to the UE-specific information” as recited in the independent claims. Wang discloses that determining a type of subframes (shortened TTI or normal TTI) is based on the detected 
instead of a current subframe scheduled by the DCI. However, nowhere does Nam contemplate subframe types of N2 subframes starting with the subframe scheduled by the downlink control channel that is determined according to notification information carried in the downlink control channel, much less any subframe type of a subframe scheduled by the downlink control channel that is determined as an uplink subframe or a special subframe or a preset subframe, or a subframe type of N2 subframes starting with the subframe scheduled by the downlink control channel is determined as an uplink subframe or a special subframe or a preset subframe. Nam does not teach or suggest mode 1, scheme 3 of the independent claims. In particular, Nam is completely silent on any situation where the DCI is not received by the UE, nor indicate how to or whether to determine the subframe type. Indeed, Nam does not contemplate any situation that determines the subframe type when the downlink control channel is not detected in the current subframe. Applicant further submits Nam fails to teach or suggest "the preset resource is a set of subframes notified in configuration signaling," as recited in claim 1. the RRC signaling of Nam is merely used to indicate the candidate set of BBSF types instead of a preset resource in which the downlink control channel is detected or the UE-specific information is 
In response, the Examiner respectfully disagrees with the Applicant’s assertion that Nam does not teach or suggest the features for mode 1, scheme 1 “wherein in a condition that the mode 1 is performed, the determining the subframe type according to the detection result through at least one of following schemes: scheme 1: when the downlink control channel is detected, determining subframe types of N2 subframes starting with the subframe scheduled by the downlink control channel according to notification information carried in the downlink control channel, wherein N2 is a positive integer” as recited in the independent claims. Nam, in paragraph [0201], discloses a DCI (PDCCH) transmitted in DL ctrl region 610 in subframe n may indicate subframe types of subsequent subframes (n+k), e.g., SF n through n+k; in the example embodiment related to FIG. 17, k=3. this DCI is configured to be decoded by a group of UEs. the subframe type indication is included in a DCI (PDCCH) transmitted (in subframe n) for DL assignment. Thus types of subframes subsequent to the subframe in which the DCI (PDCCH) is transmitted is determined and indicated by the subframe type indication included in the DCI (PDCCH) that is decoded by the UE, where k for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case Nam was cited for disclosing the preset resource is a set of subframes notified in configuration signaling. Nam discloses that a DCI (PDCCH) transmitted in DL ctrl region 610 in subframe n (paragraph [0201]). Nam further suggests subframe types of candidate set of subframes (BBSFs) are indicated to the UE by DL control signaling in DL ctrl 610 or a set of subframe indices is configured for the UE via the signaling in DL ctrl 610 (paragraphs [0132] [0135]). Also, control resource set (for DCI) is transmitting using signaling transmitted to the UE (paragraph 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476